FILED
                             NOT FOR PUBLICATION                             MAR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10493

               Plaintiff - Appellee,             D.C. No. 4:07-CR-01808-CKJ

   v.
                                                 MEMORANDUM *
 MARTHA SUAREZ-LEON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Cindy K. Jorgenson, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Martha Suarez-Leon appeals from her jury-trial conviction and two

concurrent 120-month sentences for importation of cocaine, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
21 U.S.C. §§ 952(a), and 960(a)(1), (b)(1)(B)(ii), and possession with intent to

distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(ii). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Suarez-Leon’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED. Suarez-Leon’s motion for appointment of

counsel, filed on May 15, 2009, is DENIED.




EF/Research                               2                                    08-10493